Title: From Alexander Hamilton to James McHenry, 12 November 1799
From: Hamilton, Alexander
To: McHenry, James


New York Nov.~ 12. 1799
Sir
I am this moment honored with your letter of the 8th instant.
Considering the nature of my agency, in respect to the subject of it, I must understand the Remarks which are made as not applying to what I have done, but to the previous measures of General Wilkinson. It is known to you that the project was adopted and acted upon long before I was in command, that agreeing in opinion with General Wilkinson as to the expediency of the measure, I submitted it to the commander in Chief, whose concurrence it received—that in a written communication to you I supported the propriety of completing the work on a specified scale—that afterwards in conversation it was expressed by you to be your impression that situated as the matter was, it must proceed unless the further expence necessary should upon estimate appear to be very considerable.
The addition of 16000 Dollars, or the aggregate of 32000, for establishing an important barrier post did not strike me as a large but as a very moderate expenditure; such as would not contravene the most scrupulous ideas of œconomy in national affairs.
Hence I presumed on the ready sanction of the executive. Yet did I not suffer this presumption to engage me in any definitive act: but confined myself to giving a provisory authority, subject to your eventual controul, or in other words to the eventual controul of the President, through you as his organ.
Even this much, I should not have done, had it not been for the previous circumstances and had there not been a pressure as to time, owing to the necessity of expediting General W; for which purpose the delivery of my instructions was an essential preliminary. Considering the circumstances, I cannot but believe that I have acted with all proper delicacy and caution; as on the other hand it is evident that I have in no shape infringed the general principle which is advanced in your letter.
To this principle, as it respects permanent fortifications, I subscribe without reserve; and I agree that it is always right for Military commanders when the exigencies of service do not command the contrary, to forbear measures involving considerable expence till they shall have been considered & sanctionned by the Executive. It seems to me too that in my practice the rule has been observed even beyond its terms or its spirit. But I cannot adopt the opinion that “Every measure, in all its circumstances, which may involve considerable expenditure should be submitted through the Secy of the appropriate Department to the President, for his approval—and that without such approval formally & explicitly announcd, no act leading to its execution should take place.” In the course of military operations, measures which involve very great expence are frequently indispensable without incurring the delay of resorting to the executive as a preliminary. A precise rule for distinguishing the different cases is impracticable. It must be matter of sound discretion and of fair confidence on all sides.
The disbursements finally must no doubt be regulated by the laws of appropriation. But provisory measures will often be unavoidable. And confidence must sometimes be reposed in an after Legislative sanction and Provision.
This has been the case in times past and it must always be the case. A different plan will arrest and disorder all the wheels of public service. The theory of no system can be invariably pursued with literal strictness.
I commit myself without hesitation to the consequences of this opinion, because as far as I am concerned, I would rather be responsible on proper occasions for formal deviations than for a feeble insufficient and unprosperous course of public business proceeding from an over-scrupulous adherence to general rules. And I have no doubt that a different spirit will ever be found in experience injurious equally to the interests of the State, and to the reputation and success of the persons whom it may govern.
I understand that such a progress has been made in the business as that the plan cannot now be relinquished without loss of the fruits of past expence. But I am not so well informed on this point as to be able to present it as a positive ground of determination.
I adhere however without hesitation to the opinion that it is expedient to pursue the plan upon the scale which has been contemplated.
It is very true, that this post could not be expected to interrupt a great invading force; but it would be an obstacle to the entreprises of such a force as now exists or is likely to be found in the quarter in question. It would give additional security to the troops who with the views you mention must be stationed within the scene. It would also be more impressive on the Indians; and the difference between the expence of the Fort intended and that which you indicate would be inconsiderable.
I shall take care that such a Communication be made to General Wilkinson as that there may be no danger in future of his undertaking a permanent fortification without the previous approbation of the Executive. But if it is thought proper to arrest the execution of the plan communicated, I must beg that you will address your orders immediately to General Wilkinson—since it is probable that they would not reach him in time, if they are to pass through me.
With great respect & esteem   I have the honor to be   Sir   Yr Obed ser
Js. McHenry Esq

